DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a corresponding position of the first outer edge of the conductive pattern”. The question with the limitation is: a corresponding position relatively to what? For example, is it a corresponding position relatively to vertical or horizontal axis or any other positioning characteristic of the insulating substrate or something else? More clarification is needed. Applicants should refrain for pointing to the section of the MPEP about the claims being read in light of the specification because limitations from the specification cannot be imported into the claims (see MPEP 2145.VI).
Claim 3 recites “for each of the second concave portions, an innermost point on an outer edge, which is further from the second outer edge than any other points on the outer edge, is located inside of the first outer edge in the cross-sectional view.” (emphasis added). This limitation is not found descriptive of the reality. The first outer edge is the outer edge 15a1 of the conductive pattern 15a. For a point to be located inside that outer edge, even in a cross-section view, would require the point to be physically inside edge 15a1, which is not the case for an innermost point (16b2; fig. 5) on an outer edge of a second concave portion (16b). Even if the first outer edge can be considered the outermost edges of patterns 15a&15b as a whole, for the limitation 
Claim 13 recites “for each of the first concave portions, an innermost point on the outer edge, which is further from the second outer edge than any other points, is located inside the first outer edge of the conductive pattern in the cross-sectional view.” (emphasis added). The remarks above also apply to the claim 13 as an innermost point on the outer edge of a first concave portion 16a can never be located inside the first outer edge of the conductive pattern in the cross-sectional view.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2008/0164588, cited on IDS).

a.	Re claim 1, Lee et al. disclose a semiconductor device, comprising: a semiconductor element 300a (fig. 3, [0031]; see remaining of disclosure for more details); and a substrate 150&100&200 ([0040]-[0043]) including an electrical insulating board 100 having a front (top) surface and a rear (bottom) surface opposite to the front surface, a conductive pattern 200 provided on the front surface of the electrical insulating board, and having a first outer edge OE1 (see annotated fig. 3 below), the semiconductor element being disposed on the conductive pattern, and a metal plate 150 ([0041]) disposed on the rear surface of the electrical insulating board, having a front (top) surface facing the rear surface of the insulating board, and a rear (bottom) surface opposite to the front surface of the metal plate, and having a second outer edge OE2 that is located outside of a corresponding position of the first outer edge of the conductive pattern (this is true for a corresponding position of the first outer edge on the bottom surface of board 100), the metal plate having a plurality of first concave portions CP1 (or CP1’; one is labeled on annotated fig. 3, and it can be seen on fig. 4 that there are many of them) respectively provided along at least a part of an outer periphery OP of the metal plate in the rear surface of the metal plate, for each of the first concave portion, an outermost point OMP (OMP’ for CP1’) on an outer edge, which is closer to the second outer edge than any other points on the outer edge, is located outside the first outer edge of the conductive pattern in a cross-sectional view of the device (explicit on annotated fig. 3).

    PNG
    media_image1.png
    1039
    1798
    media_image1.png
    Greyscale

b.	Re claim 2, the metal plate further includes a plurality of second concave portions CP2 (when the first concave portions are CP1 only; see annotated fig. 3) that are provided further inside from the second outer edge than are the plurality of first concave portions, and that are respectively provided along the outer periphery of the metal plate in the rear surface of the metal plate.

c.	Re claim 3 and in view of the 112 1st rejection above, for each of the second concave portions, an innermost point IMP on an outer edge, which is further from the second outer edge than any other points on the outer edge, is located inside an area A1 within a footprint of the first outer edge in the cross-sectional view (see annotated fig. 3).

d.	Re claim 4, the semiconductor element has a third outer edge OE3, and for each of the second concave portions, the innermost point of the outer edge, which is further 

e.	Re claim 7, a first thickness between a bottom of each of the first concave portions and the front surface of the metal plate is greater than zero (explicit on annotated fig. 3).

f.	Re claim 8, the first thickness is in a range of 30% and 95% of a thickness of the metal plate (the first thickness is about 50% on fig 3).

g.	Re claim 9, a second thickness between a bottom of each of the second concave portions and the front surface of the metal plate is greater than zero (explicit on annotated fig. 3).

h.	Re claim 10, the second thickness is in a range of 30% and 95% of a thickness of the metal plate (the second thickness is about 50% on fig 3).

i.	Re claim 11, the plurality of first concave portions provided along the outer periphery in the rear surface of the metal plate forms a ring shape (fig. 4).

j.	Re claim 12, the rear surface of the metal plate has a first region (corresponding to OP or corresponding to the region outside region A1) in which the first concave 

k.	Re claim 13, and in view of the 112 1st rejection above, for each of the first concave portions (when they are CP1’), an innermost point IMP on the outer edge, which is further from the second outer edge than any other points, is located inside an area A1 within a footprint of the first outer edge of the conductive pattern in the cross-sectional view (explicit on annotated fig. 3).

l.	Re claim 15, the front surface of the metal plate is flat (fig. 3).


Claim(s) 1, 2, 5, 14 and 161-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2014/0153238).

a.	Re claim 1, Nishimura et al. disclose a semiconductor device, comprising: a semiconductor element 20a (figs. 13A-15G, [0061]; see remaining of disclosure for more details); and a substrate 15 ([0048) including an electrical insulating board 10 having a front (top) surface and a rear (bottom) surface opposite to the front surface, a conductive pattern 11 provided on the front surface of the electrical insulating board, 

b.	Re claim 2, the metal plate further includes a plurality of second concave portions (third concave portions 12pa or 12pb or 12pa&12pb inward from the outermost ones) that are provided further inside from the second outer edge than are the plurality of first concave portions, and that are respectively provided along the outer periphery of the metal plate in the rear surface of the metal plate.

c.	Re claim 5, the metal plate further includes a plurality of additional concave portions (second concave portions 12pa or 12pb or 12pa&12pb inward from the outermost ones) aligned in one or more lines that are each located along the outer 

d.	Re claim 14, the semiconductor device according to claim 1, further comprises a heat dissipation plate 51 to which the substrate is joined with solder 52 (see [0257]-[0258]).

e.	Re claim 16, the first concave portions each have a hemispherical shape in a cross-sectional view (see figs. 15E-F).

f.	Re claim 17, the first concave portions are each filled with solder ([0258]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0164588, cited on IDS).

Re claim 18, Lee et al. disclose all the limitations of claim 1 as stated above and further disclose that the depth of recesses 150D can range from 10% to 100% of the thickness of the metal plate 150 (which means that the thickness of the metal plate 150 can range from 90% to 0% of the thickness of 150 under a recess 150D; see [0042]). As such, it would have been obvious to one skilled in the art before the effective fling date of the invention to have saved time and cost by making the recess 150D (described to be made by etching in [0042]) at a depth of 10% of the thickness of metal plate 150 (see MPEP 2144.I&II). Doing so would have resulted in having the second thickness being in a range of 60% and 90% of the thickness of the metal plate (in the modification above, 90% of the thickness of metal plate 150 would have remained under, in an upside-down view of course of fig. 3, the recesses 150D).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2014/0153238).

Nishimura et al. disclose all the limitations of claim 1 as stated above except explicitly that an interval between each adjacent two of the first concave portions provided in the rear surface of the metal plate is in a range of 0.1 mm and 0.5 mm. But Nishimura et al. disclose the thickness of metal plate 12 to be 100 microns (see [0137]), and further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spann (US 2018/0286778, figs. 1-5, especially figs. 4&7-15) and Hohlfeld et al. (US 2009/0243089, figs. 4-5C) disclose semiconductor devices similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899